DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.
Response to Amendment/Arguments
Applicant’s arguments, filed February 11, 2022, with respect to claims 1 and 3-12 have been fully considered and are persuasive in light of the amendments. The rejection of October 18, 2021 has been withdrawn.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dustin Szakalski on June 3, 2022.
The application has been amended as follows: 
Amend Claim 1 by replacing “wherein the planar surface of the one of the first and second electrode tabs is co-planar with the first region of the one of the first and second current collectors” (lines 24-25) with “wherein the planar surface of the one of the first and second electrode tabs is co-planar with an outer surface of the first region of the one of the first and second current collectors”
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 3, 5C, 5D, 5E, 5F, 6B and 6C will be submitted without reference characters “111a”, “111b” and “112b” .  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
Claim 1 and 3-12 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination appears to teach, suggestion or render obvious the invention of at least claim 1.
Claim 1 teaches a secondary battery comprising the elements therein. Notably, the claim requires a first current collector and a second current collector wherein one of the first and second current collectors includes first region and a second region inwardly recessed relative to the first region by a recess in a lengthwise direction of a plate and a first electrode and a second electrode tab wherein a planar surface of the one of the first and second electrode tabs faces toward an outer planar surface of one of the first and second current collectors and is co-planar with an outer surface of the first region of the one of the first and second current collectors. Kim et al. (US 2013/0330593) teaches a first and second current collector (Fig. 12, #57, #58) comprising a first region and a second region inwardly recessed relative to the first region in a lengthwise direction of a plate and a first and second electrode tab (Fig. 12, #121, #122) and a planar surface of the electrode tab faces toward an outer planar surface of the first current collector (Fig. 12, #57). However, the outer surface of the first region of Kim et al. is not co-planar with the planar surface of the electrode tab (as the claim requires a sub-tab and electrode tab to be bent along a same boundary, the lower electrode tab would be considered the one of the first and second electrode tabs). There is no suggestion or motivation to arrive at the claimed invention (wherein the planar surface of the one of the first and second electrode tabs is co-planar with an outer surface of the first region of the one of the first and second current collectors). Thus, none of the prior art alone or in combination renders obvious the claimed invention. Since claims 3-12 are dependent upon claim 1, they are allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729